DANAHY, Chief Judge.
In this case, appellant asks the question: “Is a juvenile court adjudication of delinquency the equivalent of a conviction for purposes of enhancement within the dictates of section 812.014(2)(c), Florida Statutes?” We have recently answered this question in the affirmative in T.S.W. v. State, 489 So.2d 1146 (Fla. 2d DCA 1986), and do so again in this case. Accordingly, we affirm the appellant’s adjudication of delinquency and his commitment to the Department of Health and Rehabilitative Services.
SCHOONOVER and HALL, JJ„ concur.